DETAILED ACTION
This Office action is in reply to correspondence filed 10 January 2022 in regard to application no. 15/945,082.  Claims 8-10, 13, 17 and 21 have been cancelled.  Claims 1-7, 11, 12, 14-16 and 18-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The submitted claims do not comply with the requirements of 37 CFR 1.52(a)(1)(v) and (a)(5) in that the portions marked as amended – those struck out and those underscored – have insufficient quality and resolution, are nearly impossible to read and do not admit of optical character recognition.  In future correspondence please ensure all text is dark in color and of sufficient resolution so as to provide readability and the ability to use OCR.

Election/Restrictions
Newly submitted claims 1-7, 11, 12, 14-16 and 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the present amendment, e.g. to claim 1, shifts the invention from one determining benefits based on eligibility to one based on third party rate quoting services, among other things.  These inventions would properly be classified differently; e.g. the previously-claimed invention would best be classified in G06Q20/40 whereas the present claims would be best classified in G06Q30/0611.  They are related methods of connecting a person to a company, but are independent and distinct as they have a materially different functions and are not obvious variations of each other; if they had been presented simultaneously as separate claims they would have been restricted at that time.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7, 11, 12, 14-16 and 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 10 January 2022 effectively canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the reasons given above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694